Title: To Thomas Jefferson from Robert Smith, 29 December 1801
From: Smith, Robert
To: Jefferson, Thomas


          
            Navy Dept. Dec. 29. 1801
          
          Under the impression that the President will be obliged to send to the Medn. Squadron new orders in consequence of measures, which, there is reason to believe, will be adopted by Congress and that such orders will be conveyed in the Enterprize, it is believed that the proper Officers ought to be ordered immediately to that vessel. For this purpose it is proposed to send the accompanying Letters. Taking into view the places of residence of some of these Officers and accidents that may occur, it is probable that this Tender will not be ready before the 1st. Feby. next.
         